Name: Commission Regulation (EC) No 2396/94 of 3 October 1994 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 256/6 Official Journal of the European Communities 4. 10 . 94 COMMISSION REGULATION (EC) No 2396/94 of 3 October 1994 on the supply of vegetable oil as food aid loading, where necessary not belonging to the same port area, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 9 015 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, for a given lot, given the small quantities to be supplied, the packaging methods and the large numer of destinations of the supplies, provision should be made for the possibility for tenderers to indicate two ports of Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. For lots A, B, C and D notwithstanding Article 7 (3) (d) of Regulation (EEC) No 2200/87, the tender may indicate two ports of shipment not necessarily belonging to the same port area. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p . 1 . 4 OJ No L 81 , 28 . 3 . 1991 , p . 108 . 4. 10 . 94 Official Journal of the European Communities No L 256/7 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1993 and 1994 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70) 33 05 757 ; telefax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (10) : see OJ No C 103 , 16 . 4 . 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) Q : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIIA ( 1 ) (a)) 8 . Total quantity : 2 775 tonnes net 9 . Number of lots : three (see Annex II) 10 . Packaging and marking f) (9) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA (2) (3) and IIIA (3))  five litre metal canisters, without cardboard cross-pieces  markings in English (A 1 to A 3, A 9 to A 1 1 , B 2 to B 7, C 6 and C 8 to C 10, C 21 and C 22), Portu ­ guese (C 1 to C 4, C 7 and C 20), French (A 7, A 8 , A 12, B 1 , C 5 and C 1 1 to C 19) and Spanish (A 4 to A 6, A 13 and A 14) 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25. 12. 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 10 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 (b) period for making the goods available at the port of shipment : 26. 12. 1994  15 . 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120 , bureau 7/46, rue de la Loi 200, B-1049 Bruxelles (telex 22037 AGREC B/25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 256/8 Official Journal of the European Communities 4. 10 . 94 LOT D 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel. (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (10) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : refined sunflower oil 7. Characteristics and quality of the goods (3) Q : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IILA.1 (b)) 8 . Total quantity : 90 tonnes net 9 . Number of lots : one (see Annex II) 10 . Packaging and marking (8) f) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA(2)(3) and III.A (3)) Five litre metal canisters without cardboard cross-pieces Markings in French (D2 and D3) and English (Dl ) Supplementary markings : 'Expiry date (Dl ) ; 'Date d'expiration' (D2 + D3) 11 . Method of mobilization : mobilization of refined sunflower oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 21 . 11  11 . 12. 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 10 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 (b) period for making the goods available at the port of shipment : 12. 12. 1994  1.1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brussels (telex 22037 AGREC B or 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  4. 10 . 94 Official Journal of the European Communities No L 156 9 LOTS E, F and G 1 . Operation Nos ('): 1657/93 (E), 535/94 (F) and 537/94 (G) 2. Programme : 1993 and 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (tel . (39-6)57 97 ; telex 626675 I WFP) 4. Representative of the recipient : see OJ No C 103 , 16. 4 . 1987 5. Place or country of destination : Nambia (E), Eritrea (F) and Ethiopia (G) 6 . Product to be mobilized : refined rape seed oil 7 . Characteristics and quality of the goods (3) Q : OJ No C 114, 29 . 4. 1991 , p. 1 (under IIIA.( 1 ) (a)) 8 . Total quantity : 3 000 tonnes net 9 . Number of lots : three (E : 1 000 tonnes ; F : 1 000 tonnes ; G : 1 000 tonnes) 10 . Packaging and marking (9) (12) : see OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IIIA (2) ( 1 ), IIIA (2) (3) and IIIA (3))  five-litre metal canisters , without cardboard cross-pieces  markings in English 1 1 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 5  25 . 12. 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply (4) : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 10 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 (b) period for making the goods available at the port of shipment : 26. 12. 1994  15. 1 . 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 256/ 10 Official Journal of the European Communities 4. 10 . 94 LOT H 1 . Operation No ('): 1745/93 2. Programme : . 1993 3 . Recipient (2) : Peru 4. Representative of the recipient : Fondo de contravalor Peru  Comunidad Europea, Emilio Cavenecia no 329-oficina 301 , San Isidro, Lima 27 (Peru), (Fax : 41 56 52) 5 . Place or country of destination (*) : Peru 6 . Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIIJ\.(1 ) (a)) 8 . Total quantity : 2 150 tonnes net 9. Number of lots : 1 (in two parts (HI : 1 720 tonnes, H2 : 430 tonnes)) 10 . Packaging and marking (9) (n) : see OJ No C 114, 29 . 4 . 1991 , p. 1 (under IIIA(2)(1 ), IIIA(2)(3) and IIIA(3)) Metal casks markings in Spanish 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : HI : El Callao ; H2 : Paita 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 11 .  11 . 12. 1994 18 . Deadline for the supply : 22. 1 . 1995 19 . Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 10 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 12. 1994  1 . 1 . 1995 (c) deadline for the supply : 12; 2. 1995 22. Amount of tendering security : ECU 1 5 per tonne 23 . Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles ; (telex 22037 / 25670 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer :  4. 10. 94 Official Journal of the European Communities No L 256/ 11 LOT I 1 . Operation No (') : 766/94 2. Programme : 1994 3. Recipient (2) : Kenya 4. Representative of the recipient : World Food Programme, For the attention of Capt. Dunn, Securicor Building, Moi Avenue, PO Box 90194, Mombasa (Kenya), (Tel : 22 27 22/31 40 92 ; Fax : 31 40 92) 5. Place or country of destination (*) : Kenya 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIIA (1 ) (a)) 8 . Total quantity : 1 000 tonnes net 9. Number of lots : one 10. Packaging and marking (6) (9) : see OJ No C 1 14, 29. 4. 1991 , p . 1 (under IIIA (2) (1 ), IIIA (2) (3) and IIIA (3)) :  five-litre metal canister, without cardboard crosspieces  markings in English 11 . Method of mobilization : mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements . 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Mombasa 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 28 . 11  11 . 12. 1994 18. Deadline for the supply : 8 . 1 . 1995 19. Procedure for determining the costs of supply (4) : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 18 . 10 . 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 8 . 11 . 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 12. 1994  1 . 1 . 1995 (c) deadline for the supply : 29 . 1 . 1995 22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brux ­ elles (telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer :  No L 256/12 Official Journal of the European Communities 4. 10 . 94 Notes : (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine - 131 levels . Radiation certrificate must be legalized for the following countries : Sudan (B3 + B7) and Egypt (Dl ). Dl : Radiation certificate and the certificate of origin must be legalized by the diplomatic representation in the country of origin of the goods. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33 . Lot H : Commission delegation to be contacted by the successful tenderer : Av. Paseo de la Republica, 3755-5 ° Piso, San Isidro, Lima 27 (tel . (51 14) 40 30 97 ; telefax 40 97 63). I6) The cartons shall be stacked on wooden pallets (made of pine, fir or poplar) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non-reversible, with wings,  a top deck consisting of a minimum of seven planks measuring 100 mm in width and of a thickness of 22 mm,  a bottom deck consisting of three planks measuring 1 00 mm in width and of a thickness of 22 mm,  three bearers measuring 100 mm in width and of a thickness of 22 mm,  nine dowels : 100 x 100 x 78 mm minimum. The palletized cartons shall be covered by a shrink film of a thickness of at least 150 |xm (shrink wrap ­ ping or stretch wrapping). The rows of cartons must be separated by plywood sheets . The cartons must have reinforced protection consisting of four angles (35 x 35 mm) made of cardboard at least 3 mm thick placed on the four upper edges . The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles . f) The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate (D : and Expiry date). (8) Shipment to take place in 20-foot containers, FLC/FCL. The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient will be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The rows of cartons (each third tier) must be separated by a hardboard layer (minimum 2 300 x 610  3 mm). The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 180 seal), the number of which is to be provided to the recipient's forwarder. (9) Notwithstanding OJ No C 1 14, point IIIA. 3 (c) is replaced by the following : 'the words "European Community"'. ( 10) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (") By way of derogation from OJ No C 114 : 190 to 200-litre/kilo metal casks . The casks must be made of sheet of a minimum thickness of 1,0 mm for the cover, 0,9 mm for the body and 1,0 mm for the base ( 10/9/ 10). (12) Lot E : Placed in 20-foot containers . 4. 10 . 94 Official Journal of the European Communities No L 256/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n" Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino A 1 005 A 1 : 15 1746/93 India A 2 : 15 1747/93 India A3 : 90 1748/93 India A 4 : 90 582/94 Peru A 5 : 15 583/94 Peru A6 : 30 681 /94 Republica Dominicana A 7 : 165 682/94 Haiti A8 : 165 683/94 Vietnam A 9 : 75 684/94 India A 10 : 60 685/94 India All : 60 804/94 India A 12 : 165 805/94 Haiti A 13 : 30 806/94 Peru A 14 : 30 807/94 Peru B 1 035 Bl : 15 577/94 Djibouti B 2 : 600 578/94 Eritrea B 3 : 15 579/94 Sudan B 4 : 90 679/94 Ethiopia B 5 : 15 808/94 Ethiopia B 6 : 75 809/94 Ethiopia B 7 : 225 810/94 Sudan C 735 CI : 30 1720/93 Mozambique C2 : 15 1721 /93 Mozambique C3 : 15 1722/93 Mozambique C 4 : 30 575/94 Mozambique C 5 : 30 576/94 Burundi No L 256/14 Official Journal of the European Communities 4 . 10 . 94 Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. . Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming Pais de destino C6 : 15 580/94 Liberia C7 : 45 581 /94 GuinÃ © Bissau C 8 : 30 669/94 Zambia C 9 : 75 670/94 Zambia C 10 : 150 671 /94 Zambia C 11 : 15 672/94 Madagascar C 1 2 : 15 673/94 Madagascar C 13 : 15 674/94 Madagascar C 14 : 15 675/94 Madagascar C 15 : 15 676/94 Madagascar C 16 : 30 677/94 Madagascar C 17 : 30 678/94 Madagascar C 18 : 30 680/94 Togo C 19 : 75 811 /94 Niger C 20 : 15 812/94 Angola C 21 : 30 813/94 Liberia C 22 : 15 814/94 Sierra Leone D 90 D 1 : 45 801 /94 Egypt D 2 : 15 802/94 AlgÃ ©rie D 3 : 30 803/94 AlgÃ ©rie